Title: From Thomas Jefferson to Tench Coxe, 21 September 1807
From: Jefferson, Thomas
To: Coxe, Tench


                        
                            Sir
                            
                            Monticello Sep. 21. 07.
                        
                        I have read with great satisfaction your observations on the principles for equalizing the power of the
                            different nations on the sea, and think them perfectly sound. certainly it will be better to produce a balance on that
                            element by reducing the means of it’s great Monopoliser, than by endeavoring to raise our own to an equality with theirs.
                            I have ever wished that all nations would adopt a navigation law against those who have one, which perhaps would be better
                            than against all indiscriminately, and while in France I proposed it there. probably that country is now ripe for it. I
                            see no reason why your paper should not be published, as it would have effect towards bringing the public mind to proper
                            principles. I do not know whether you kept a copy; if you did not, I will return it. otherwise I retain it for the perusal
                            of my coadjutors, & perhaps to suggest the measure abroad. I salute you with great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    